Name: Council Regulation (EEC) No 3042/78 of 18 December 1978 amending Regulation (EEC) No 1358/77 laying down general rules for offsetting storage costs for sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  EU finance;  foodstuff;  accounting
 Date Published: nan

 Avis juridique important|31978R3042Council Regulation (EEC) No 3042/78 of 18 December 1978 amending Regulation (EEC) No 1358/77 laying down general rules for offsetting storage costs for sugar Official Journal L 361 , 23/12/1978 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 10 P. 0133 Greek special edition: Chapter 03 Volume 23 P. 0202 Swedish special edition: Chapter 3 Volume 10 P. 0133 Spanish special edition: Chapter 03 Volume 15 P. 0077 Portuguese special edition Chapter 03 Volume 15 P. 0077 COUNCIL REGULATION (EEC) No 3042/78 of 18 December 1978 amending Regulation (EEC) No 1358/77 laying down general rules for offsetting storage costs for sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (1), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Article 8 (3) (a) thereof, Having regard to the proposal from the Commission, Whereas it is specified in the third subparagraph of Article 8 (1) (a) of Regulation (EEC) No 3330/74 that a levy shall be charged to offset the storage costs for sugar and certain syrups produced from beet and cane harvested in the Community; Whereas Article 6 (4) of Council Regulation (EEC) No 1358/77 of 20 June 1977 laying down general rules for offsetting storage costs for sugar and repealing Regulation (EEC) No 750/68 (3), as amended by Regulation (EEC) No 1397/78 (4), specifies that this levy shall be collected from manufacturers on the quantities of white and raw sugar and syrups sold; Whereas the levy is due in general at the moment when the sugar is sold for consumption ; whereas this principle should as far as possible, and if the Member State concerned so decides, be applied in cases when raw sugar produced by one undertaking is subsequently refined by another, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is added to Article 6 (4) of Regulation (EEC) No 1358/77: "By way of derogation from the first subparagraph, where raw sugar produced by an undertaking is intended for refining by another undertaking established in the same Member State, that Member State may decide to collect the levy from the latter undertaking when this sugar is sold." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall not apply in cases where the levy was due prior to the entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1978. For the Council The President J. ERTL (1)OJ No L 359, 31.12.1974, p. 1. (2)OJ No L 170, 27.6.1978, p. 1. (3)OJ No L 156, 25.6.1977, p. 4. (4)OJ No L 170, 27.6.1978, p. 3.